Title: To Benjamin Franklin from Edme-Louis Daubenton, 31 May 1780
From: Daubenton, Edmé-Louis
To: Franklin, Benjamin


au jardin du Roy ce 31. may. [1780?]
M. Daubenton le jeune a l’honneur de presenter son hommage à Monsieur franklin et de l’assurer de son respect en lui envoyant les nouveaux Cayers des oiseaux enluminés qui lui manquent pour completer son exemplaire. Il aura grand soin de mettre a part ceux qui restent à faire et de les envoyer à Monsieur franklin.
 
Addressed: A Monsieur / Monsieur franklin / membre de plusieurs academies / pres de la muette / à Passy.
